 BOSQUI-UNIFORM PRINTING AND SUPPLY COMPANY605assign particular work to employees in a particular labor organization rather thanto employees in another labor organization and has threatened, restrained, andcoerced Armstrong with the object of forcing or requiring Armstrongto assignparticular work to employees in a particular labor organization rather than to employ-ees in another labor organization and has thereby violated Section 8(b) (4) (i) and(ii) (D) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Bosqui-Uniform Printing and Supply Company, Division ofCourier-Citizen CompanyandMarilyn Mary StreetSan Francisco Typographical Union No.21andMarilyn MaryStreet.Cases Nos. 20-CA-3485 and f0-CB-1326.May 3, 1966DECISION AND ORDEROn December 30, 1965, Trial Examiner James F. Foley issued hisDecision in the above-entitled proceeding, finding that the RespondentUnion had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.'Thereafter, Respondent Union filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, and the entire record in this case, including theexceptions and brief, and finds merit in Respondent Union's excep-tions.Accordingly, the Board adopts the findings, conclusions, andrecommendations of the Trial Examiner, only to the extent consistentherewith.We have reviewed all the evidence introduced in support of thealleged violation of Section 8(b) (2), and, upon our appraisal thereof,conclude that no violation has been made out.On December 1, 1964, Bosqui-Uniform, the Respondent Company,discharged its employee,MarilynMary Street.The RespondentUnion is charged with having unlawfully caused her discharge.'During the course of the hearing,Respondent Company entered into a settlementagreement with the Regional Director for Region 20 whereby it agreed to be liable whollyor severally with the Union for any baekpay found to be due the Charging Party;Street.158NLRB No. 63. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDStreet, although never a member of the Respondent Union, hasmaintained membership intermittently for 22 years in what is knownas the Copy Holders AuxiliaryThe Auxiliary, apparently com-posed predommantly of women, is a union-related organization,empowered in limited fashion to conduct its own affairs as, forexample, the ratification of collective-bargaining agreements, but pre-cluded from any voice in the government of the Union 2At the time her employment was terminated, about 50 percent ofStreet'sworking time was devoted to proofreadingPrior to hertermination, a question aiose as to whether she was performing workrequired to be performed by "journeymen or apprentices," as thosetermsare used in the collective-bargaining agreement, between theUnion and the Graphic Aits Employers Association, of which Bos-qui is a members In the first week of December, Clancy, the Union'sbusiness agent, informed of the situation at Bosqui, paid a visit tothe plant 4At that time, Bosqui had only one employee besidesStreet doing proofreading work, and he was a member of the UnionAfter speaking with the union member, Clancy informed Brown, theforeman,that it had been reported to him that someone was doingITU proofreading who was not a member of ITU, and that he wouldhave to file a complaint with the Employers Association 5At thesametime, Clancy discussed the possibility of employing a formeremployee of Bosqui who was a union member then employed else-whereAlthough Clancy said that if the contract wei e in fact vio-lated, a grievance would be filed with the Association, no grievancewas ever in fact filedThe evidence indicates that after his discussionwith Brown, Clancy left the plant with the impression that the assertedcontract violation would be rectified and that resort to the grievanceand arbitration procedure would not be necessary 6Apart from the visit of Clancy to the Company's plant, the onlyevidence adduced in an effort to show union involvement in the dis-charge of Street is the testimony of Street concerning i conversationi The work of a copyholder is to read from authorscopy to theproofreaderwho thenmakes the required corrections3 The agreement also providedinteralas, for a nonexclusive hiring hallto bemaintainedby the Union It contained no provision however for any form of union security' The claimed contractual violation was based upon provisions of the collective-bargainingagreement requiring that"allwork within the jurisdictionof the Unionshall be performed only by journeymen and apprentices'It is undisputed th it Street did notenjoy the status of journeyman or apprentice as defined in the contracts Clancy denied he spoke so,testifying that he complained that someoneother than ajourneymanwas doing proofreadingIn context,we do not findthe differencein termsnology substantial as it is clearthat Clancy was aggrieved by what appearedto him, asunion representative to be a contractviolationWe are satisfiedthat his actions wereconsistent with the duties of a union agent in investigating a grievanceWe note toothat Brown testified unequivocally that at notime did Clancyask him to terminateStreet's employmentO The Trial Examiner credited Clancy's assertionthat he neverfiled a grievance with,or contacted,the Association following his visit to Bosqui BOSQUI-UNIFORM PRINTING AND SUPPLY COMPANY607she had with Company Production Manager Dawson, who effectedher terminationStreet testified that Dawson said to her, "They wantus tolay you off right now "When Street asked, "Who is `they' 2"Dawson replied,"We can't say It is because of the Union " Thisincident occurred approximately 2 weeks after Clancy's visit toBosquiThe week before the above conversation, Street, accordingto hertestimony, had inquired of Dawson whether there would beany troublewith the Union, and in reply Dawson told her that he hadput in a callto the Association and was expecting a call back and thatshe had nothing to worry aboutDawson did not testifyThe foregoing is the whole of the General Counsel's case-in-chiefon the question of whether the Company discharged Street at theUnion's instanceWe have serious doubts about the admissibility ofStreet's testimony concerning Dawson's statements for the purposeof proving the Union's responsibility for Street's dischargeHow-ever, assumingitwas properly admitted, we are still not satisfiedthat the General Counsel has made outa prima faciecaseThe TrialExaminer expressly declined to find that "they" referred to the UnionOn the contrary, he surmised, we believe, correctly, that "they" couldwell have been a reference to the Association which, earlier, Dawsonstated he had calledIn these circumstances, Street's testimony is not sufficient to provethat the Union caused her dischargeThe General Counsel's case istherefore reduced to the evidence showing that the Union questionedBrown about Street's performance of ITU work, plus certain evi-dence which suggests that the Union might have been stronglymotivated to move against StreetHowever, as the record fails toconnectthe Union with thepressureapparently brought against theCompany with respect to Street's discharge, we find that the GeneralCounsel has not met his burden of proving that the Union "caused"or "attemptedto cause"Street's dischargeAccordingly, we shalldismiss the complaint[The Board dismissed the complaint ]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThese cases,Cases Nos 20-CA-3485and 20-CB-136,were brought under Sec-tion 10(b) of the National Labor Relations Act, as amended(61 Stat 136,73 Stat519), herein called the Act,on charges filed by Marilyn Mary Street,an individualOn January 11, 1965,Charging Party Street filed the charge,Case No 20-CB-1326,against San Francisco Typographical Union No 21, herein called Union, and onFebruary 25, 1965,filed the charge,Case No 20-CA-3485,against RespondentBosqut Uniform Printing and Supply Company, Division of Courier-Citizen Com-pany, herein called BosquiPremised on these charges, the General Counsel issueda consolidated complaint on April 13,1965,against Respondent Union and Bosquiin which he alleged that Respondent Union,on or about December 7, 1964, causedor attempted to cause Bosqui to discriminatorily discharge Charging Party Street in 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolation of Section 8 (b) (2) of the Act, and that Bosqui, on or about December 15,1964, discriminatorily discharged Street in violation of Section 8(a)(3) and (1)of the Act.Respondent Union by answer filed April 21, 1965, denied the allegationsof illegal conduct against it in the complaint, and Bosqui by answer filed April 20,1965, denied the allegations of illegal conduct against it in the complaint.A hearing on the consolidated complaint and answers was opened by Trial Exam-iner James F. Foley, on August 3, 1965. In the evening of August 3, the hearingwas adjourned to August 4, at 9:30 a.m., but further adjourned at that time onAugust 4, until 2:25 p.m. of that date to permit the discussion of settlement betweenGeneral Counsel and Bosqui. Settlement was reached between General Counseland Bosqui disposing of the case against the latter on the morning of August 4.The settlement agreement provides that it does not constitute an admission thatBosqui violated the Act.At 2:25 p.m. of August 4, the hearing was resumed againstRespondent Union and closed that evening.General Counsel and Respondent Union were afforded an opportunity to beheard, make oral argument, and file briefs.General Counsel and Respondent Unionfiled briefs after the close of the hearing.FINDINGS AND CONCLUSIONS1.BUSINESSOF EMPLOYERBosqui, a Massachusetts corporation, having an office and plant in San Francisco,California, is engaged in the printing and sale of contract forms, insurance forms,and other business forms.During the calendar year 1964, Bosqui sold and shippedgoods valued in excess of $50,000 directly to customers outside the State of Cali-fornia.Bosqui is a member of the Graphic Arts Employers Association, hereincalled Association, an unincorporated association of employers in the San Franciscoarea engaged in the business of commercial printing.At all times material herein,Association has represented its employer members, including Bosqui, in collectivebargaining with labor organizations, including Respondent Union, and has signedcollective-bargaining agreements with them on behalf of its members.The employermembers of Association, annually sell and ship goods valued in excess of $50,000,directly to customers outside the State of California, and purchase and receive mate-rials valued in excess of $50,000, directly from sources outside the State of California.Bosqui and Association are engaged in commerce, and in operations affecting com-merce within the meaning of Section 2(6) and (7) of the Act.Assertion of juris-diction will effectuate the purposes of the Act.IT.THE LABOR ORGANIZATION INVOLVEDRespondent Union is a labor organization within themeaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA. The issueThe sole issue in thiscase iswhether Respondent Union caused or attempted tocause Bosqui to discriminatorily discharge Charging Party Street on or about themiddle of December 1964.B. Charging Party Street's background 1Street had been an active member of the Copy Holders Auxiliary of the Respond-ent Union off and on for a period of about 22 years prior to 1964.Members ofthe Copy Holders Auxiliary do not attend regular unionmeetings,or participatein elections for union office, but vote on the question of ratifying contracts applicableto them.They pay dues, based on a percentage of their wages, when working, andcease paying dues when not working.They automatically cease to be active mem-bers in the-Copy Holders Auxiliary when not paying dues, and automatically regainmembership status upon resumption of dues payments.Under this arrangement,Street had been a member on occasions and inactive on other occasions prior tothe events in this case, although she has been a cardholder in the Auxiliary for the22 years.Street has never been a member of Respondent Union. She has neveracquired journeyman status or apprentice journeyman status either pursuant to the'These findings reflect my evaluation of the substantive and demeanor testimony of thewitnesses both for the General Counseland Respondent Union. BOSQUI-UNIFORM PRINTING AND SUPPLY COMPANY609requirements of the Union or pursuant to the provisions of the contract betweenRespondent Union and the AssociationJourneyman status as a journeyman orapprentice is a condition precedent to membership in the UnionDuring the 22 years Street held a card in the Copy Holders Auxiliary of Respondent Union, she has been employed about 11 years as copyholder,2 and about 11 yearsas a proofreaderAs copyholder, she has worked for 10 to 12 employers, and asproofreader she has worked for 7 employersShe freelanced for two of the seven, andwas regularly employed by the other fiveAt the time of the hearing she was employed by Carlisle, a printing company as a proofreader and was a member of theLithographers and Photoengravers Union, an affiliate of the American Federation ofLabor and Congress of Industrial OrganizationsShe was also a member of this unionduring 1958 and 1959In 1963, prior to a strike by Respondent Union, discussedinfra,Street visited theoffice of Respondent Union and asked for an application for member ship in Respond-entUnionSecretaryGregory Bachich, to whom she made the request for anapplication, asked her why she did not give upAt another time in 1963 prior tothe strike, she visited the office of Respondent Union, and asked Bachich for anapplication cardHe said to her that he could give her one, but aftE r the first unionmeeting they would probably give it back to herStreet was employed as a copyholder at the commercial printing firm of Pernau-Walsh from 1961 until January 1964During that time she paid dues as an activemember of the Copy Holders AuxiliaryOn September 11, 1963, the Union inctituted a strike against commercial printing firms in the San Francisco area whichwere members of the AssociationPernau Walsh was not a member and was notpicketedStreet testified that she became upset about what she considered preferredtreatment accorded to certain copyholders at Pernau Walsh who had come therefrom struck plantsShe thought they were receiving "special favors from theUnion' in that they were not performing a fair share of picket duty during thestrikeThis circumstance, coupled with the offer of more money to work at one ofthe struck employers who was being picketed, led her to quit her job at Pernau-Walsh and to accept employment as a proofreader in January 1964, at ReynardPressUpon beginning work at Reynard, Street ceased paying du( s to the Union,and has not paid them since that timeStreet did not notify the Union that shewished to withdraw from membership in the Copy Holders AuxiliaryThe Unionhas not taken any official action affecting her membership statusHer cessation ofdues payment, however, automatically placed her in inactive membership status sThe strike in the commercial printing industry was settled on July 31, 1964, andthe strike settlement agreement provided that work should be resumed on the basisof "established priorities" (seniority)Street lost her job in August 1964, about 2weeks after the strike endedThere were strikers at Reynard who had morepriority than she hadWhile Street worked at Reynard Press as a proofreader from January until Augustof 1964, she crossed the Union's picket line twice each working day when enteringand leaving workAfter the strike had been in progress for some months, Street'sphotograph was taken as she crossed the picket line to go to workHer brother,who was employed to process such photographs for the Union, later told Street thather picture was among those he had developedUnion Agent John M Clancy whohad known Street for many years and had worked with her for substantial periods,admitted that he knew Street was working behind the Union's pickel line at ReynardPress, and that he knew this during the strike from the reports and records avail-able to himC Street's employment by BosquiStreetwas unemployed until about October 10, 1964, whenshe washired byBosquiAs stated,supra,Bosqui isa member of the Association which has a con-tractwith the UnionBefore she was hired by Bosqui, Street advised E NortonDawson and Clyde M Smith, production manager and production controller, respec-tively, of Bosqui, that she had worked behind the Union's picket lineDawson and2 Copyholders work with proofreadersAs described by StreetA copyholder readsfrom the author's copy to a proofreader who is correctingthe type on it "8 President of the Union,Russell Wagle testified that if Street were to resume paymentof dues "tomorrow"she would automatically regain active membership statusI donot credit this testimony in view of Streets strikebreaking and her lossof priority byleaving Pernau Walsh and accepting employment with Reynard Press a struck plant221-731-67-vol 158-40 ,610DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith each stated. that it made no difference.When she was hired, at Bosqui,Street was told by Production Controller Smith that about half of her time wouldbe spent on proofreading, and the other half on other work including filing.Theproofreading was of material that had already been proofread by a journeymanproofreader.It consisted of proofreading brown lines,Multilith literature, andwork from other shops.Any work done in the composing room of Bosqui wasproofread by Compositor Knud D. Dyby, a member of Respondent Union. He alsoproofread galley sheets from shops doing work for Bosqui.They were shops withwhich the Union had contracts. Smith told Street that her two predecessors onthe proofreading to which she had been assigned, Edward Johnson and James May-field, had not been members of Respondent Union, and had been let go for cause,and not for nonmembership in the Union .4Street's employment with Bosqui had been initiated by a telephone call to her byDawson on October 10.He said he had obtained her name from the Associationwhich had highly recommended her.When Smith interviewed her on October 10,and outlined her work, he asked her if she would stay at Bosqui and she said shewould.5D. The telephone call and personal visit to Bosqui ofRespondent Union's AgentClancyIn the first week of December 1964, Union Agent Clancy, who at the time wasorganizer for the Union, telephoned Dyby, the compositor employed by Bosqui anda union member, and asked him if Charging Party Street worked for Bosqui, andDyby answered that she did.Clancy then asked Dyby if he could talk freely, andhe answered that he could not.6A few days later in the first week of December1964, very likely Friday, December 4, Clancy visitedBosqui andtalked to ForemanBrown.The conversation was in the reception room, and lasted about 20 minutes.Dyby was present during 5 minutes of the conversation.Clancy introduced him-self, and said he had a report that there was someone doing ITU proofreading whowas not a member of 1TU.7 Brown answered that Bosqui had hired a person towork in the office who did some proofreading. Clancy then replied that he wantedto confirm that such a person was there and was doing some proofreading, and hadno alternative but to file a complaint of a violation of the contract with the Associa-tionsClancy did not mention the name of the person doing the proofreading andneither did Brown.Brown testified that he understood the personbeing discussedas Charging Party Street, and Clancy testified that he had her in mindas the person*PresidentRussellA.Wagle of the Union testified he knew of no instance where aperson to be employed by a member of the Association to do work for which the Unionclaimed jurisdiction did not first become a member of the Union.6 There is no evidence of record that Street had not been a satisfactory employee prior'to her employment by Bosqui.As found,infrasection H, there is no substantial evidenceof record that she was not a satisfactory employee during her employment by Bosqui.6 This Is Dyby's testimony.Dyby explained on the witness stand that he did not wantto discuss Street with Clancy as she was sitting just a few feet from where he was whenhe talked to Clancy. I credit Street's testimony that she overheard Dyby talking to some-one by telephone in the early part of December, and that Dyby said to the person towhom he was talking, in the course of the conversation, that it was all right, she wasnot doing anything. I also credit Street's testimony that at theconclusionof the tele-phone conversation Dyby said to her that the Inqury was about her. I do not creditDyby's testimony is also corroborated by thetestimony of Donald D. Brown, shop foreman for Bosqui, of Clancy's visit toBosqui inthe first'week of December, and his conversation with him.7 The reference to--ITU was a reference to the Union which is a local of InternationalTypographical Union.--$ The collective bargaining contract between the Association and the Union, effectivefor the period February 25, 1963, to February 26, 1967,hereincalled the Contract, pro-videsin its section50 for the referral of a question of compliance with the contract byone party to the other, tor effort by both parties to settle the matter amicably, and in-the event a difference ariles as to the meaning of the contract in relation to its applicationto the matter in question, which cannot be settled, the difference shall be referred to astanding committee composed of two representatives of Association and, two of theUnion . If the committee cannot agree within 5 days,it shall call ina fifth member, adisinterested party and mutually agreed upon, to forma localarbitration board.. The,decision of the majority on the difference shall he final. BOSQUI-UNIFORM PRINTING AND SUPPLY COMPANY611who was doing proofreading work in violation of the contract.At this point Brownasked if he would like to talk to Dawson. Clancy said he had no reason toseeDawson, that he merely wanted to confirm that there was a person doingproofreading.In the course of the 20-minute conversation, Clancy disclosed his experience inthe printing industry, and Brown asked him about the Union's jurisdiction overproofreaders.He asked him if the Union's jurisdiction was not limited to "moreformal type setting machines as opposed to a typewriter, or that type of thing."Clancy answered that the -Union had jurisdiction over all proofreading.Clancyinquired about a former employee of Bosqui by the name of Andy Bahr, a unionmember, who had worked with Dyby in the composing room, and also did proof-reading.Clancy said that if Bosqui wanted to take Bahr back he would see what hecould do.Brown replied that there was not enough composing room work andproofreading he considered to be under ITU jurisdiction to warrant the employmentof Bahr as Dyby could do this work .9During the conversation Clancy made "some statement to the effect that there hadbeen some agitation between this person and the Union." Brown was not sure thatClancy actually used the term "agitation."He said Clancy used a word to thateffect.Dyby, during the 5 minutes he was present, asked Clancy if the Unionhad jurisdiction over office proofreading of brown lines and plates, and also "of theokay by salesmen and the customer of the proofs." Clancy replied that the Unionhad jurisdiction over any kind of proofreading. I credit Clancy's testimony thatthe Union did not complain to the Association of a contract violation by Bosqui.E. Bosqui's termination of Street's employmentAbout 3 minutes after Clancy left the Bosqui plant, Street, who had seen Clancy-enter the plant, and walk up with Brown, asked Brown what Clancy had to say9 Section 5, of the contract provides that all work within the jurisdiction of the Unionshall be performed only by journeymen as defined in the section 5 and journeymenapprentices as defined in sections 36 through 43 of the contractIt is undisputed thatStreet is not and has not been a journeyman or a journeyman apprentice as defined inthose sections of the contractSection 8 of the contract provides that "Jurisdiction ofthe Union and the appropriate unit for collective bargaining is defined as including allcomposing room work in shops covered by this contract and includes classifications suchas: markupmen, hand compositers, stonemen, lineupmen, . . . proofreaders, . .Manyother classifications are includedSection 10 of the contract provides that, "All type setor composed and all revisions set or composed must be completely read one time by acomposing room journeyman or apprentice. - (This shall not apply to foreign languageswhen a journeyman competent to read such composition is not available )" GeneralCounsel contends that under the contract the proofreading done by Street is not underunion jurisdiction, and, therefore, not reserved to journeymen and journeymen apprenticesas defined in the contract. It is to be noted that section 8 refers to work under unionjurisdiction as work done in the composing room by composing room employees, andsection 10 provides that all type set or composed and all revisions set or composed mustbe completely read one time by a journeyman or a journeyman apprenticeStreet wasemployed in the office and not in the composing room. She proofread material receivedfrom other shops whose employees were represented by the Union and one shop, Allendale,whose employees were not represented by the Union.Any material originating in Bosqui'scomposing room was proofread by,Dyby. -So also were galley sheets from other, printingplants to which Bosqui farmed out work. They were shops that had contracts withUnion.These sheets were, proofread by a union member before they were proofread byBosqui.Street testified that all material she proofread had been proofread at least onceby 'a union-member in the case of material from shops whose employees were representedby the Union, or by a 'journeyman in the case of Allendale whose employees were notrepresented by the Union.The contract does not provide for union security of any kind.It is clear, however, that the bare language of the contract could give rise to a legitimatequestion as to whether the proofreading Street was doing when she was terminated isreserved to journeymen and journeymen apprentices as defined in the contractBut itis also clear that under section 50 of the contract (see footnote 8) that if a difference bythe Union with Bosqui existed on this question it should have been referred to the Asso-ciation by the Union and resolved In accordance' with section 50, including arbitration,Ifnecessary.As willbe seeninfra,section F, Bosqui repeated the conduct that couldhave been made an issue of contract interpretation when it hired Mercedes Wertin,toreplace Street,,without any objection by the Union. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDand whether it was about her. Brown replied that Clancy had not mentioned herby name, but had talked about nonunion practices. ''Street asked whether anythingwould happen as a result of Clancy's visit.Brown replied, "No, don't worry.Wehad another nonunion proofreader and nothing happened.Don't worry about it."Street asked Brown when she had to leave, and he' replied that he did not knowwhat she was talking about, and to forget about it.After Clancy's visit, Brownreported his-conversation to Production Manager Dawson, except for the colloquyabout Andy Bahr.He told Dawson that Clancy had said he had no alternative butto file a complaint with the Association.A few days after Clancy's visit, Street talked'to Production Controller Clyde Smith. Street asked Clyde Smith if he thought shewas going to be laid off or fired because of being a nonunion proofreader andcrossing the picket line, and he said no, that they had had another proofreader therebefore who had done the same thing, and nothing happened, and that she was notto worry.--About December 11, 1964, a week after Clancy's visit, Street asked Dawsonwhether he thought there would be any trouble with the Union.Dawson said thathe had put in a call to the Association and was expecting a call back, that Streetwas not to worry about it, that everything would be all right.Dawson also saidthat he would like to keep her there as an employee, that he was trying to worksomething out so that he could keep her.About December 18, 1964, Dawsonapproached Street where she was working, and told her she was going to be laidoff and that he was sorry about it.He said,"Theywant us to lay you off right now.However, I can't do that because it is Christmas time and the holidays are coming,so I will give you two weeks' notice." Street asked, "Who is `they'?"Dawsonreplied, "We can't say.Itisbecause of the Union."Dawson refused to discussany further his reference to "they want us to lay you off right now." Street thenasked whether she was being fired for incompetence or tardiness.Dawson answered,"No," and said that Bosqui was pleased with her and she could stay for 20 years.He was referring to the wishes of Bosqui. Street asked, "What about my unemploy-ment?"Dawson replied, "If you go down to the Unemployment Office, put downthat you were laid off for lack of proofreading work and we will confirm this."Street followed Dawson's advice.10Street's termination as an employee by Bosqui was effective December 31, 1964.Dawson told her on December 18 that the 31st would be her last day of employment.In the last 2 weeks of her employment, Street asked Dawson if he was going toemploy a union proofreader, and he said, that the proofreading she had been doingwould be done by anybody who could do it.F. The employment of Mercedes WertinOn January 18, 1965, Bosqui employed Mercedes Wertin to work in the officedoing general office work and to proofread brown lines, press plates, and proofsfrom Allendale.She was interviewed and employed by Production Manager Daw-son.From the beginning of her employment until the middle of July 1965, shespent half of her time on this proofreading, and halfon generaloffice work, includ-ing inventory work.About 2 weeks before the hearing started on August 3, 1965,she began spending all her time on inventory work.An employee in the composingroom named Ed Porterfield did the proofreading she had done until Dyby returned'from vacation.Dyby then began doing this proofreading instead of Wertin andPorterfield.Wertin testified she preferred the office work to proofreading and asked to be-assigned to it full time.She also testified that she was to fill in on the proofreadingwhen there was a need for her services on this work, and had beenfilling in on,occasion.Wertin was asked by Dawson when she was interviewed whether she wasa member of the Union and whether she was a strikebreaker. She answered no to,both questions.Dawson also asked her if she intended to be a permanent employee, andshe answered yes.10I do not find that Dawson's statements, "They want us to lay you off right now" or"It is becauseof the Union," to be references to the Union.They were admissable asstatementsmade by Dawson to Street in the course of the conversation.However, the,"they" could have been the Association.Moreover, the Association could have toldDawson to lay Street off.He_ had previously told Street that he had called the Associa-tion,and was waiting for a return call.He could very well have had a conversationwith the Association about Brown's conversation with ClancyDawson's statement, "Itis becauseof the Union," could have been Dawson's opinion that the Association told him,to lay her off ratherthan riska dispute with the Union. BOSQUI-UNIFORM PRINTING AND SUPPLY COMPANY613G The Union's disciplining of strikebreakers iiOscar Joseph (Jay) Musser, vice president and general manager of Reynard Press,Inc , at the time of the hearing, and during the strike and until 2 wei.,ks before thehearing, president of this company, was fined $10,000 and expelled from the Unionfor crossing the picket line during the strike from September 11, 1963, until July 31,1964He had been an officer of Reynaid Press for 20 years and a member of theUnion 38 years until he was expelledHe received notice from the Union onDecember 17, 1963, of charges brought against him for crossing the picket Ime infront of Reynard PressOn April 29, 1964, he was notified of the fine and expulsionfor crossing the picket lineErnest H (Jim) Musser, a nephew of Oscar Musser,and an employee of Reynard Press, was also fined $10,000 and expelled from theUnion for crossing the picket line in front of Reynard Press during the strikeAndso was Louis F Franzi, superintendent of Reynard Press during the strike, fined$10 000 and expelled from the Union for cxossing the picket line in front of ReynardPress during the strikeOscarMusser testified that he had to retain membership in the Union afterbecoming an officer of Reynard Press in order to do any work in the composingroom or to give any instructions thereHe also testified that his nephew is per-mitted by the Union to do only limited work in Reynard Press' composing roombecause of his fine and expulsionThe other employees in the composing roomrefused to talk to Ernest Musser because he crossed the picket line and workedbehind itFranzi, the superintendent, was permitted to work a da3or two at atime for Reynard Press after the strike only when the Union could not furnishReynard Press with a capable manThe chapel chairman, or steward, refused topermit him to work at all, but he was overruled by the president of the UnionFranzi was operating his own printing plant in Sacramento, California, at the timeof the hearingRussellA Wagle, president of the Union, who testified for the Respondentadmitted that `around 15" fines and expulsions were imposed on union membersfor crossing the union picket line during the strikeUnion Organizer Clancy, awitness for Respondent Union testified that not more than 20 members were expelledand fined for crossing the union picket linePresidentWagle in charging OscarMusser for crossing the picket line charged him with "(1) Conduct unbecoming aUnion member Violation of the Oath of Obligation, Article XII, Sections, 1, 2, 3,5, and 6, ITU Constitution and Book of Laws 1963", and (2) Violation of ITUBy-Laws, Article XXI, Section 4, 1963, ITU Book of Laws "H Respondents defenseRespondent's defense consists of evidence it alleges shows that Charging PartyStreetmay well have been terminated for cause, Clancy's testimony designed toshow that he visited Bosqui and talked to Brown in connection with his duties asunion organizer to police the contract and "verify the complaint of a contract viola-tion", the testimony of Russell AWagle, president of Union, intended to show thattheUnion did not discriminate against Street in connection with its program ofdisciplining strikebreakers who crossed the Union's picket lines during the strike,and the testimony of Marie B Dillon, vice president of Pernau-Walsh, Inc, toshow that contrary to Street's testimony, she never talked to the Union by telephonein an effort to obtain its consent to Pernau Walsh's employmentof Street as aproofreaderStreet's Conduct Alleged by Union as Grounds for Termination for CauseEvidence, the Union contends, shows termination for cause became part of therecord by Union'scross examinationofGeneral Counsel'switnessesStreet andBrownNeither Production Manager Dawson who terminated her, nor ProductionManager Smith, who supervised her, were called to testify by Respondent UnionStreet admitted that she was not very successful in doing pasteup workShetestified that pasteup work, which she considered to be an art, and in which she hadno experience,was not one of the dutiesassignedto her to be performedwhen shewas not proofreadingProofreading took 50 percent of her timeShe furtheru This evidence of the Union's disciplining of union members for crossing picket linesduring the strike is evaluated along with evidenceinfrasection I offered by RespondentUnion as to what action was taken with respect to members of the Copy Holders Auxiliaryof the Union 614DECISIONS OF NATIONAL LABOR ' RELATIONS BOARDtestified that she was told on being hired that she would have the opportunity tolearn pasteup work, and did this work in the 2-week period prior to herterminationin the absence of employee Van Ball who did this work regularly.Street admitted on cross-examination that on one occasion when a printer broughtit to her attention, on one occasion when Production Controller Smith brought it to-her attention, and on another occasion when Foreman Brown brought it to herattention, she took the wrong rubber stamp from the files for use by the printerin stampingoffice copy, business copy, etc., on certain copies of insurance contracts,and business forms that were being printed.Street also admitted that she reluctantly did filing in the lower drawers of thefiling cabinets, and that Foreman Brown referred to her when she leaned down todo this as a little old lady in tennis shoes that could not bend over to the floor. Shealso testified that she was an expert at double crosstics, similar to crosswordpuzzlesbut more difficult. She admitted that during the first month of her employment atBosqui she would do them on working time when she had nothing else to do, butwhen Foreman Brown told her on one occasion that Production Manager Dawson"took a dim view" of such action she discontinued working them.Employee Streetalso admittedrefusing to help employee Van Ball to file film. She testified, how-ever, that she refused only when she had other work to do. She was a highersalaried employee than Van Ball. She received $126 per week, while Van Ball'received $400 a month. She admitted telling him "to drop dead"on one occasionwhen she refused to help him.On cross-examination, Brown testified that Production Controller Smith, not he,was Street's supervisor,12 but that when she was short of work, he would assign hersome small task to do.On two or three occasions during her whole period ofemployment he made critical comment to Smith about her work, so that Smithcould take whatever action he felt was necessary.Brown stated that the errors hefound in Street's work were not serious.1.Clancy's testimonyClancy, who was organizer for the Union at the time Street was terminated, was,employed as a compositor at the time of the hearing.He wasunionorganizer fromMay 1963 to June 1965.Clancy testified that at a union meeting on Sunday, November 15, 1964, a Richard'Souza informed him that Charging Party Street was doing proofreadingat Bosqui_Souza was not an official of Union, nor had ever been employed by Bosqui. Therecord is silentas to any circumstances which would bring Street's employment to,the attention of Souza.Clancy had known Street for several years. She had beenemployed as a copyholder by Phillips and Van Orden Co. when he was employedthere.He knew from union records she was employed at Reynard Press duringthe strike.He knew that there was nothing in the Union's records to show that shewas a journeyman. In his opinion, she did not qualify as a journeyman.According to Clancy, on Monday, November 16, when his office was open, heinsertedon a standard grievance form of the Union the information given to himby Souza, and discussed it with President Wagle of the Union.Wagle advised himit should be verified before being submitted to the Association, and gave him thisassignment.On Friday, November 20, he visited Bosqui to verify the grievance.He asked the receptionist for Production Manager Dawson. She informed him,thatDawson was not available.He then asked for Brown. The receptionistdirected him to a reception room, and in a few minutes, Brown appeared.Accord-ing to Clancy, after introducing himself, he said to Brown that he had a report of acontract violation that some person other than a journeyman was doing proofreadingin the plant, and that he was there to verify the complaint, that Brown replied thatthere was somebody in the plant doing proofreading who was not a journeyman,and he then said that he felt the complaint had been verified, and under the circum-stance,theUnion would have to file a contract violation complaint with theAssociation.Clancy testified that he then asked Brown why Andy Bahr, who had worked withDyby, left Bosqui, and Brown said he left voluntarily.He asked Brown if the>, Brown is a memberof Local No. 24, PrintingPressmen'sUnion, AFL-CIO, which alsohas acollective-bargaining contract with Bosqui., ,Dyby, at the time of Street's termina-tionwas the only union member employed. Bosqui has 45 employees. Twenty-five arerank-and-file employees,and the other 20 are office and supervisorypersonnel.Brown,who supervisesthe press and the shop, has 28 to 30persons under his supervision. BOSQUI-UNIFORM PRINTING AND SUPPLY COMPANY615person not a journeyman that was doing proofreading was doing some of the workBahr had done, and Brown said that part of it was.He recalled that Brown sug-gested he talk to Dawson, but he said he did not see any reason for it, as the com-plaint had been verified, and that that was the purpose of his visit.After talkingto Brown for 10 or 12 minutes, Dyby walked in and asked him about first andsecond proofreading.He referred Dyby to section 10 of the contract(supra)andtold him that if he wanted an interpretation of the contract, he would have to seethe president of the Union.Dyby stayed in the room 5 minutes.Clancy denied that he said he had been informed there was someone doing proof-reading who was not an ITU member. He repeated that he said the complaint wasthat someone other than a journeyman was doing proofreading which was under thejurisdiction of the Union as agreed to in the contract.Clancy denied he made atelephone call to Dyby and asked him about Street.He said he had gone to,Bosqui on a prior occasion to talk to Dyby about a report that he had printingequipment in his home, and was selling printing.Clancy testified that no com-plaint about Street was ever filed by him with the Association, and, to his knowl-edge, no one else on behalf of the Union filed a complaint about her.He wouldhave known if one had been filed. He said that the copy of the unfair labor practicecharge filed by Street, which the Union received from the Regional Office, first dis-closed to him Street's termination by Bosqui.He had recommended to the Unionthat nothing be done.On cross-examination, contrary to his testimony on direct examination, Clancysaid he did not say that under the circumstances the Union would have to file areport of a contract violation with the Association, but said he told Brown he did'not think it would be necessary to file a complaint.He said Brown told him thatthere was little proofreading in the plant, and only a small part of it had beenassigned to people who were not journeymen, and this part would be assigned to'Dyby, or in the event that the Union was able to furnish a good combination man,the work would be transferred to him.He said that after he and Brown discussed'Andy Bahr, he had the impression Brown would like to have him back, and hetold Brown he would contact Bahr and see if he was willing to go back to work.Clancy recalled that Dyby said there was not enough work in the composing roomto hire another man, and that he could handle the reading situation himself.Hesaid he thought on leaving Bosqui that if Andy Bahr saw Brown he might be reem-ployed, and the proofreading would then go to the right people 13He communicatedwith Bahr who informed him he was not available to work at Bosqui.RussellPowell, another journeyman member of Union, also informed him he was notavailable for employment at Bosqui.Clancy informed the office of the secretaryof the Union that if a good combination floorman and proofreader came in, therewas a possibility Bosqui would employ him. In connection with the disciplining ofstrikebreakers, Clancy could not recall any action being taken against members ofthe Copy Holders Auxiliary.14J.Union President Wagle's testimonyTo meet General Counsel's evidence of the Union's disciplining of its memberswho crossed its picket lines during the strike, Respondent advanced section V of thestrike settlement agreement dated July 31, 1964, between the Union and Associationwhich provides that, "Neither party shall discriminate against the other or againstany employee in respect of his employment by reason of the strike or activities duringthe strike," and the testimony of President Wagle of the Union with respect to theUnion's efforts to prevent union members' discriminatory action against memberswho crossed picket lines during the strike.15He referred to times, one in- the13As previously stated,supra,section D, Bahr is a journeyman printer and a memberof the Union.14Clancy also denied he knew either that Street's two predecessors,Johnson and May-field,had not been members of the Union,'or that Mercedes Wertin,her' replacement, wasnot a member of the Union.16The strike was against only 14 members of- the 29 member Association.The re-maining members of Association and the other employers having 'contracts with Unionwere not struck.Employees of struck plants were allowed to work for nonstruck plants.According to Street, the Union required them to do picketduty 4 days a week, and permittedthem to work only 1 day, but that some of them worked more than the 1 day at Pernau-Walsh.Pernau-Walsh was not picketed.It is not a member of Association. ,616DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatter part of September 1964, and the. other a couple of months later, when hewent to Phillips & Van Orden Co., a struck plant, and told the membersof the unionchapel there that they were giving a bad time to three copyholders and a proof-reader who crossed the picketlines,that in accordance with the strikesettlementagreementthey could not discriminate against the strikebreakers.According toWagle, theunionchapel members contended that strikebreakers who had done copyholding and proofreading in the office during the strike, and who had not returnedto the composing room within 14 days of the strikesettlement agreement,had for-feited their priorities in the composing room, and were not entitled to work there,but that he told them that these workers were performing work covered by thecontract, and, therefore, that they had exercised their priority within the 14-daylimitation.Wagle also testified that in September 1964, he went to Reynard Presswhere an expelled and fined member, Ernest H. (Jim) Musser, the nephew ofPresident Oscar Musser of Reynard Press, was working part time in theoffice, andpart time in the composing room, and advised the chapel members there that Ernest-Musser had not forfeited his priority in the composing room byreasonof the strikesettlementagreement,and could work there if he so elected, but could not do soparttime.He had to determine "whether he wanted to be fish or fowl."He alsosaid to the union members "that they need not talk to theformer member exceptin the line of work."Wagle testified that a test given to copyholders in 1964 by the Union was toestablish their competency for membership in the Union. Street had testified thatthe test was to establish their competency as proofreaders.laWagle did testify, however, that when anybody takes a test under section 5 ofthe contract whether given by the Union on its own, or on referral from the Asso-ciation, the Union tries to induce him or her to join the Union. If he or she volun-tarilymakes application then they process it as a membership application.He alsotestified that persons did not go to work for the Association who had establishedtheir competency as journeymen under the tests, but did not join the Union.Thefollowing arequestionsby me and answers by Wagle which followed:Q. Usually, anybody who establishes their competency and is going to beemployed by a member of the Associationjoinsup with the Union?A. That is correct:Q. And you don't have the situation where he acquires employment with theAssociation member and he is shown to be competent and then hedecides hewon't join the Union?A. No, and this is strictly prohibited for them to employsomeone beforethey have established their competency.Q. He established his competency and hejoinsthe Union at thesame time?A. Ordinarily that is the practice.17Wagle next testified that none of the union members fined or expelledfor crossingpicket lines during the strike took advantage of the opportunity to appear eitherbefore theinvestigatingcommittee or the trial committee which considered thecharges filed against them.He also said that the Union considered the $10,000 finea suitable penaltyfor crossinga picket line, and that wherethe fines are not collectedthe charged members are expelled.They either have to pay the fine ora reducedfine in order to regainmembership.Wagle denied that any formaldisciplinaryaction wastaken by the Unionagainst membersof the CopyHoldersAuxiliary.Waglealso testifiedthat thereare no group examinationsunder the contract. Ifan employer-member of the Associationis interested in employing a person he isreferred to the Union for atest.The membershipcommitteeof the Union giveshim awritten test.If hepasses,he is then taken to a shopand examined in thejob on whichhe seeksemployment, whether it be ona machine, floorman,etc.Itisduring thisprocessingthat the Union seeks to have theperson jointhe Union.m Street knew of the test,but had received no notice of it.Street was not an activememberof the CopyHolders Auxiliary-when the test was given.17As previously stated, section 5 of the contract provides that all work within thejurisdiction of the Union shall be performedonlyby journeymen and apprentices ; thatthe terms of journeymen and apprentices are defined in section 5, and sections 36 through43, respectively;and that section18 states the union work, jurisdiction,and bargainingunit.Moreover,section 6of the contractprovidesthat, "The Unionoffers to furnishcompetent and skilled workmen as required for the operation of the composing.room ofthe Employer."I`.,,' BOSQUI-UNIFORMPRINTING AND SUPPLY COMPANY617As lpreviously 'stated,supra,Wagle-testified he knew of no -,instance where a,personwas employed by an Association member who had not become a 'member of the-Union.18According to Wagle,15 members of the Copy Holders Auxiliary of the Uniontook the examination given by the Union in- the fall of 1964 to determine if theycould qualify as journeymen.This means as proofreader.Proofreaders are journey-men within the meaning of the contract.Between seven and nine of those takingthe examination qualified.Wagle testified that a notice of the examination was sentto strikebreakers who inaintained the priorities they had on July 31, 1964. If theymoved to other plants during the strikethey lost their priorities and were noteligible to take the examination.He testified that there were no copyholders whowere strikebreakers that were qualified to take the examination.Wagle testified thatStreet was dropped from the Auxiliary for nonpayment of dues in the early partof 1964. She ceased to pay dues when she left Pernau-Walsh in January 1964, aplant that was not struck by the Union, to begin employment with Reynard Press,a struck plant.K. The testimony of Marie B. Dillon, vice president of Pernau-WalshCharging Party Street testified that in the middle of the year 1963, when she wasemployed as a copyholder by Pernau-Walsh, Marie B. Dillon, vice president ofPernau-Walsh, in her presence, telephoned Secretary Bachich of the Union, andasked him if the Union would let Marilyn Vaughn "proofread temporarily." -Street'sname was Vaughn at the time.She did not know what was said in response. Shenever became a regular member of the Union.Street testified she became a proof-reader shortly thereafter.Apparently, Street was referring to her positionas proof-reader with Reynard -Press which she began in January 1964.There is noevidenceshe proofread at Pemau-Walsh.Vice President Dillon denied she telephoned Bachich or anyone in the Unionabout Street.Dillon testified that any communication with the Union would be toJohn Broderick, a proofreader, who was the union chapel chairman.He, in turn,would talk to the union office.Dillon did recall, however, that she talked toBroderick about Street doing proofreading work a number of times in 1963. Shesaid to Broderick that Pernau-Walsh would like to have her proofread where theycould not get one.Vice President Dillon also testified that Broderick may havecalled the Union about the use of Street as a proofreader.Dillon was asked by meif the approval of the Union had to be obtained before Street would be used as aproofreader.She replied, "Oh, certainly.We could never have her read, proofwithout the consent of the Union."Analysis and Concluding FindingsSection 8(b) (2) of the Act provides that it shall be an unfair labor practice foralabor- organization or its agents:to cause or attempt to cause an employer to discriminate against, an employeein violation of subsection (a) (3) '[of the Act] with respect to whom membershipin such organization has been denied or terminated on some ground other thanhis failure to tender the periodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membership.IThe terms "to cause" and "to attempt to cause" are not restricted to conduct thatactually results in discriminatory conduct by the' employer. It is enough that theconduct of a union or its agents has that foreseeable consequence.19The conductisnot limited to a specific request or demand for the employees discriminatory dis-charge or some other discriminatory action by the employer. It is enough that theconduct of the union or its agents, whatever it may be, has the foreseeable conse-quence of illegal discriminatory conduct by the employer.Nor are threats ofpicketing, violence, or economic reprisals essential to satisfy the terms cause or.>8 Of course, anybody referred to an employer member of Association in -response to arequest from that employer will be a member of the Union.As stated previously,Supra,,section 6 of the contract provides that "The Union offers to,furnish competent and skilledworkmen as required for the operation of the composing room of the Employer."1H International Typographical 'Union,at al., 87NLRB 1215;-Chicago TypographicalUnion, No. 16, at al.,86 NLRB 1041, enfd.,193 F. -2d 782 (C.A. 7), cert. denied 344 U.S..812;Radio Officers' Union etc. (A. H. BullSteamshipCompany) v. N.L R.B.,347 U.S. 17,45-46, 51. 4518DECISIONS OF NATIONAL LABOR RELATIONS BOARDsttenlpt to causeConduct less than a demand or a request may meet the test 20moreover, in the context of the case, the Union does not have the right under Section8(b) (2) to demand or request the termination of an employee by the employer-Members of Association for failure to pay dues and initiation fees as the contractdoes not have a union-security clauseThe Board has even held that a union indemanding a discharge is not protected from an 8(b)(2) violation unless it claimsthat the demand is based on a lawful union-security agreement 21It is an elementary proposition that the weight and nature of in effect or fore-seeable consequence bears a relationship to the cause that initiate' and propels thecausal conductThe Union is alleged to be the cause of discriminatory action byBosqui against StreetAs stated in detail below, the record discloses the Union tobe of collective-bargaining strength and position capable of exercising persuasivepower and influence that may well cause an employer-member of Association todischarge an employee for discriminatory reasonsMoreover, the record disclosesthe Union to be an avenger of crossings by strikebreakers of its picket lines duringits September 1963-July 1964 strikeThe testimony of Union President Wagle, Union Organizer Clancy, Vice PresidentMusser of Reynard Press, and Vice President Marie B Dillon of Pernau-Walsh,discloses that the Union requires proofreading and other work claimed by the Unionas its work jurisdiction be performed in plants of employer-members of Associationby journeymen or apprentices as defined in the contract, that any persons enteringemployment in the plants of Association members to perform work claimed by theUnion to be under its jurisdiction first join the Union, and become members thereofbefore beginning this work, that an employer-member of Association does not assignan employee to work claimed by the Union without first attaining the consent ofthe Union, that the Union requires any official of an employer-member of Associa-tion to be a member of the Union in order to give orders or instructions or to per-form work in the composing room, that the membership committee of the Unioneither by request of the Association or request of the Union gives the examinationsor tests provided in the contract to be given to prospective Association member-employees to determine whether they qualify as journeymen, a condition precedentto employment by the Association, and at this time they are induced to apply formembership in the Union, that the Union fined and expelled from union membershipjourneymen employees and officials of Reynard Press, and other Association mem-bers who crossed the picket lines of the Union during its strike against 14 membersof the Association from September 11, 1963, to July 31, 1964 I consider and findthis evidence to disclose the Union to have the capacity, power, and influence tocause or attempt Bosqui and other members of Association to discriminate againstemployees in violation of Section 8(a)(3) of the Act 22The Union's displeasure at Street is apparent even from just a cursory reading ofthe evidentiary findings of Street's employment by Bosqui, an Association memberbound by the contract between the Union and AssociationHere she was, employedin proofreading work over which the Union claims jurisdiction and in the opinionof Union President Wagle, being done in contract plants generally only by journey-men members of the Union, after the Union had refused to give her the status of aunion journeyman, and her obtaining employment with this statu, in any event atReynard Press, a struck Association plant bound by the Union's contract with Asso-ciation, and after she with other employees and officials of Reyn and Press crossedthe Union's picket line twice a day in clear definance of the Union and its constitu-tion and by-laws, an offense for which the Union had severely disciplined its journey-men members, at Reynard Press, as well as other members, and for which the Unioncould not reach Street by formal union action, because, although a journeyman proof-reader, achieved in spite of the Union it is true, the Union had denied her unionmembershipUnion Organizer Clancy, who had known Street for many years, and who knewthat she was just a copyholder in the eyes of the Union, but had obtained employ-20 BricklayersMasons etc Local I8 (Ferguson Tile t Mai We Co )151 \TLRB 160 ANabakowski Co,148 NLRB 876Seago Construction Company141 NLRB 872Walsh &Kelly,137 NLRII1559RuscianoConstruction Corporation et al,136 NLRB 1332,Greco Mickey v NLRB331 F 2d 165 (C A 3)21 Operative Plasterers'and Cement Masons' etc(Arnold M Hansen), 149 NLRB 1264Russiano Construction Corporation supra22 SeeInternational Typographical Union et al87 NLRB 1215 andChicago TypographicalUnion No 16at al86 NLRB 1041 enfd 193 F 2d 782 (CA 7) cert denied344 U S 812 619,after, learning from informant Souza, and by a telephone call :to Dyby, that she wasworking as a proofreader at Bosqui, a contract plant, visited Bosqui, armed, withinstructions from Union President Wagle.23 In a conversation with Foreman Brown,Clancy clearly conveyed to him that the Union desired Street to be relieved of herproofreading assignment, the major part of the work for which she was engaged.Clancy referred to' Street as a person who was not an ITU member doing ITUHowever, he ^ meant Street, ' as he testified,' and Brown knew hemeant Street; as he testified.-Dawson and Brown were of the opinion that they could retain Street whom theyconsidered a desirable employee, because she was doing proofreading' that had beendone by, former employees who had not been members of the Union, withoutobjection by the Union, and section 10-of the contract was ambiguous-, enough toWarrant an interpretation that second proofreading need not'be done only by unionmembers.24However, they learned from Dawson's telephone call to the Associa-tion that Street had to be let go because of her strikebreaking, and the Union's dis-rpleasure -because of this 'conduct. - She was, therefore, terminated by. Dawson withonly the explanation that Bosqui was forced to let her go, and it was because ofthe Union.Dawson did say he would like to keep her for "20 years, and that theproofreading work could be done by a replacement who was not a union memberif he or she could do this work.Itmay well be that Clancy and the other officials of the Union did not knowthat the proofreading done by Street had been done by predecessors who were notmembers of the Union, and was assigned to a successor to Street, who also lackedmembership in the Union, in the person of Mercedes Werton.Dawson believed'whenhe hired Werton that the Union's objection to Street was rooted only in her strike-breaking, and, he, therefore hired a nonunion proofreader.He asked Werton ifshe was a member of the Union and a strikebreaker. I find, however, that assign-ment of Werton to inventory work full time about 2 weeks before- the hearing, andthe assignment of her proofreading work to Dyby and Porterfield in the Bosquicomposing room, where only ITU members do proofreading work, disclose that theUnion objected to Street not only because she was a strikebreaker, but also becausetheUnion had not clothed her with the mantle of union journeyman-.Clancy'stestimony that he did not know Werton lacked membership in the Union is notcontrolling, as Clancy ceased to be a union official in June 1965, and the Union initscollective-bargaining relationswith the Association and Association memberBosqui, through other union officials, sometime between June 1965 and 2 weeksbefore the hearing, apparently learned of Werton's nonunion status, and I so find.For these reasons, I conclude and find that Bosqui discriminatorily dischargedStreet in violation of Section 8(a)(3) of the Act, and Respondent Union caused orattempted to cause Bosqui to engage in this discriminatory conduct in violation ofSection, 8(b) (2) of the Act.25Even if Respondent Union's conduct was motivatedin part by a belief she was only a copyholder doing proofreading work in violationof the contract, the illegal motive makes the conduct a violation.26IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, occurring in con-nection with the operations of the Respondent Company set forth in section I,211 do not give anyweight to theRespondent's' evidence of a union grievance reportdatedNovember16, 1965, signedby Clancy ascomplainant,alleging a violation by Bosquiof sections5 and 8 of the contractfor employing a person otherthan a proofreader orapprentice to do proofreading.From an evaluation of the record as a whole andClancy'stestimony,including his demeanor testimony,I conclude and find that this report Is aself-serving document prepared by Clancy after he visited Bosqui In the first week ofDecember 1964, and after the unfair labor practice charge was filed against the Union onJanuary 11, 1965.'It is apparent that the trivia advanced by Respondent as grounds for Street's termina-tion for cause were not considered by Dawson, Smith, or Brown as serious defects inStreet's capacity as an employee,and I so find.Dawson said,when he Informed herthat he had to let her go, that he would like to keep her for 20 years.w American Bakery and Confectionary Workers International Union,AFL-CIO, Local173 (Continental Baking Company,Inc.),128 NLRB 937;District Council of PaintersNo. 52, etc.(Maynard C.Belvoir),150 NLRB 1094.0N.L.R.B. v. Whitin Machine Works,204 F.2d 1883, 885(C.A. 1). 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave a close,intimate,and substantial relation to trade,traffic, and commerce -amongthe several States and tend to lead to labor disputes,burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent Union engaged in conduct in violation of Section8(b)(2) and(1) (A) of the Act,I shall recommend that it cease and desist there-from and take certain affirmative action that will effectuate the purposes of the Act.I shall recommend that Respondent Union be required to notify Bosqui in writingthat it withdraws its objections to Bosqui's employment of Charging Party Street asa proofreader,and shall furnish a copy of this notice to Charging Party Street. Ishall also recommend that the Respondent Union be required to make ChargingParty Street whole for any loss of pay suffered by reason of the discriminationagainst her by payment to her of a sum of money equal to that part of the loss forwhich she has not been compensated pursuant to the settlement agreement ofAugust 4,1965, between Bosqui and the General Counsel, with interest at 6 percentper annum,computed in accordancewith F.W. Woolworth Company,90 NLRB289, andIsis Plumbing&Heating Co.,13 8 NLRB 716.Upon the foregoing findings of fact and the entirz record,I hereby make thefollowing:CONCLUSIONS OF LAW1.Respondent San Francisco Typographical Union No.21 is a labor organizationwithin the meaning of Section2(5) of the Act.2.Bosqui is an employer,and is engaged in commerce and operations affectingcommerce within the meaning of Section 2(6) and(7) of the Act.3.Respondent Union caused,or attempted to cause, Bosqui Uniform Printing andSupply Company, an employer,to discriminatorily discharge Charging Party MarilynMary Street in violation of Section 8(a)(3) and(1) of theAct, bydemanding inviolation of Section 8(b) (2) and(1) (A) of the Act, that itdiscontinue employingher as a proofreader,because she crossed its picket lines during its September 11,1963-July 31,1964,strike against membersof Graphic Arts EmployersAssociation,San Francisco,and worked in a struck plant, and was not one of its journeymenmembers.4.The aforesaidunfair labor practice is an unfair labor practice affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[RecommendedOrderomitted from publication.]American Stores Packing Co.,Acme Markets,Inc.andInterna-tional Union of Operating Engineers,Local No.1,AFL-CIO.Case No. p7-CA-1182.May 3, 1966SUPPLEMENTAL DECISION AND ORDEROn May 23,1963, the National LaborRelations Board issued itsDecisionand Order,' finding that the Respondenthad engaged inand was engaging in unfairlabor practices in violationof Section8(a) (5), (3),and (1) of the National Labor Relations Act, asamended.On March 15, 1965, the United States Court of Appealsfor the Tenth Circuit filed its opinion inN.L.R.B. v. American StoresPackinc Co.,2in which it affirmed the Board's findings of fact andconclusionsof law and ordered enforcement of the Board's Order.1142 NLRB 711.Not officially reported.158 NLRB No. 46.